                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Newport News Division

UNITED STATES OF AMERICA


               V.                                        CRIMINAL ACTION NO.4:19-cr-43


KENNETH R.SPIRITO,

               Defendant.



                          MEMORANDUM OPINION AND ORDER

       Before the Court are Kenneth R. Spirito's("Defendant") Motions to Dismiss Counts 1-17

(ECF Nos. 26, 27)and Count 19(ECF No. 41)of the Superseding Indictment(ECF No. 29). The

Court has evaluated the relevant documents and the filings of the parties and determined that it is

appropriate to rule on the Defendant's pending Motions to Dismiss in this Order. Defendant's

Motions to Dismiss arc DENIED.

                       I. FACTUAL AND PROCEDURAL HISTORY

       At the time of the allegations levied against the Defendant, he was the Executive Director

of the Peninsula Airport Commission ("PAC"). Defendant was named in an eighieen-count

Indictment on May 13, 2019 ("Indictment I"). ECF No. 3. Indictment 1 charged Defendant with

Counts 1-11, Conversion and Misapplication ofProperty from an Organization Receiving Federal

Funds, in violation of 18 U.S.C. §§ 666(a)(1)(A)and 2("the Misapplication Counts"); Counts 12-

17, Engaging in Monetary Transactions in Property Derived from Specified Unlawful Activity, in

violation of 18 U.S.C. §§ 1957 and 2 ("the Money Laundering Counts"); and Count 18,

Falsification of Records in Federal Investigations, in violation of 18 U.S.C. § 1519.

       On August 27, 2019, Defendant filed a Motion to Dismiss on Counts I -17 of Indictment 1

("Motion to Dismiss I"). ECF No. 26. On September 9, 2019, the Govemment obtained a twenty-
four-count superseding indictment ("Indictment 2"). ECF No. 29. Indictment 2 maintains Counts

1-18 of Indictment 1, but adds Count 19, an additional Misapplication Count, in violation of 18

U.S.C. §§ 666(a)(1)(A) and 2; Counts 20-23, Perjury, in violation of 18 U.S.C. § 1623(a): and

Count 24, Obstruction of Justice, in violation of 18 U.S.C. § 1503. ECF No. 29.

       On September 19, 2019, the Government responded to Defendant's Motion to Dismiss I

after obtaining Indictment 2. ECF No. 35. On November 25, 2019, Defendant filed a Motion to

Dismiss on Count 19 ofIndictment 2("Motion to Dismiss 2"). ECF No.41. The Government filed

its response to Defendant's Motion to Dismiss 2 on December 10, 2019. Given the similarities

between Counts 1-17 of Indictment I and Indictment 2, as well as the Government's response to

Motion to Dismiss 1 after obtaining Indictment 2, the Court will not treat Motion to Dismiss 1 as

mooted by Indictment 2, Additionally, the Court concludes that the issues raised by Defendant's

Motions to Dismiss are identical, such that Motion to Dismiss 1 and Motion to Dismiss 2 may be

resolved in the same Order. In total, Defendant challenges the Misapplication Counts found in

Counts 1-11 and 19, as well as the Money Laundering Counts found in Counts 12-17, while

Counts 18 and 20-24 remain unchallenged.

                                  II. LEGAL STANDARDS

A. Sufficiency of a Criminal Indictment

       United States v. ferry comprehensively outlines the standard for considering a defendant's

motion to dismiss prior to the verdict. 757 F.3d 166, 171 (4th Cir. 2014). The indictment at issue

must contain every essential element of the offenses charged, fairly inform a defendant of the

charges, and enable the defendant to plead double Jeopardy as a defense in a future prosecution for

the same offenses. Id. citing United States v. Kingrea, 573 F.3d 186, 191 (4th Cir. 2009). While it

is generally sufficient that an indictment set forth the offenses in the words of the statutes
themselves, a general description of the offenses charged using statutory language must be

accompanied by a statement of facts so as to inform the defendant of the specific allegations

covered by the statutory language. Perry, 757 F.3d at 171 citing Hamling v. United Slates, 418

U.S. 87,117-18(1974). Thus, an indictment must contain(1) the elements necessary to constitute

the offenses charged; and (2) a statement of the essential facts constituting the offenses charged.

Perry, 757 F.3d at 171 citing United States v. Quinn, 359 F.3d 666,673 (4th Cir. 2004).

       A court's consideration of motions challenging the sufficiency of an indictment is limited

to the allegations contained in that indictment. United States v. Engle,676 F.3d 405, 415(4th Cir.

2012). Courts lack the authority to review the sufficiency of evidence supporting an indictment

and may not dismiss on a determination of facts that should have been developed at trial. Id.

quoting United States v. Snipes, 611 F.3d 855, 866 (11th Cir. 2010); United Stales v. Wills, 346

F.3d 476, 488 (4th Cir. 2003). Without the absence of the elements of the offenses charged or a

statement of the essential facts, a defendant is required to demonstrate the allegations within an

indictment do not establish violations of the relevant statutes. Engle, 676 F.3d at 415.

B. Elements of the Misapplication Counts(18 U.S.C. § 666)

       In order to make proper charges on the Misapplication Counts, Indictment 2 must allege

the following elements and accompanying essential facts:

       (1) At the time alleged in the indictment, the Defendant was an agent of an
       organization, government, or agency;
       (2)In a one-year period, the organization, government, or agency received federal
       benefits in excess of $10,000;
       (3) The Defendant embezzled, stole, obtained by fraud, or otherwise without
       authority knowingly converted to the use of any person other than the rightful
       owner or intentionally misapplied property;
       (4) The property was owned by or was in the care, custody, or control of the
       organization, government, or agency; and
       (5)The value of the property was at least $5,000.

Title 18, United States Code, Section 666; Sabri v. United States, 541 U.S. 600(2004).
C. Elements of the Money Laundering Counts(18 U.S.C.§ 1957)

       In order to make proper charges on the Misapplication Counts, Indictment 2 must allege

the following elements and accompanying essential facts:

       (1) The Defendant knowingly engaged or attempted to engage in a monetary
       transaction;
       (2) The Defendant had knowledge that the property involved in the monetary
       transaction was from criminally derived property;
       (3)The property involved was of greater value than $10,000; and
       (4) The property involved in the monetary transaction is derived from specified
       unlawful activity.

Title 18, United States Code, Section 1957; United States v. Vinson, 852 F.3d 333, 356(4th Cir.

2017); United Stales v. Cherry,330 F.3d 658,668 (4th Cir. 2003).

                                        III. DISCUSSION


       Defendant's Motions to Dismiss contain arguments relying on discovery evidence and his

preferred interpretations of law applied to that discovery evidence. Consistent with the legal

standards outlined in Section II.A of this Order, the Court may only evaluate the allegations

contained in Indictment 2 to resolve Defendant's Motions to Dismiss. Relatedly, the Court will

not entertain the sufficiency of the evidence underpinning the allegations in Indictment 2 or the

factual conclusions derived from the trial theories of either party.

A.The Misapplication Counts(18 U.S.C.§ 666(a)(1)(A))

I. Counts 1-/7


       In Motion to Dismiss I, Defendant challenges Counts 1-17 by arguing that he acted

lawfully at the direction of his employer at all times, the use of Slate Entitlement Funds("SEF")

to guarantee a loan was legal under Virginia law, and that he did not act with a culpable state of

mind necessary for a criminal conviction under § 666. However, Indictment 2 clearly alleges that
Defendant violated § 666 by unlawfully using PAC funds from several public sources' to guarantee

a risky $5 million loan to People Express Airlines ("PEX") through TowneBank. Indictment 2

further alleges that Defendant attempted to conceal his actions by failing to inquire about the

legality of his actions to the Virginia Department of Aviation("DOAV"), delaying the submission

of audited financial statements, lying to Federal Aviation Administration ("FAA") investigators,

deceiving the PAC board about the organization's financial maneuvers taken at his direction, and

establishing and funding collateral accounts with sources contrary to their titles. Indictment 2

contains 46 paragraphs of general factual allegations, the elements of § 666(a)(1)(A), and more

specific allegations related to Counts 1-11. In other words, Indictment 2 clearly contains all the

elements of the Misapplication Counts and provides a bevy of essential facts that could support

the conclusion that the Defendant's conduct met the elements. Contrary to Defendant's assertions,

Indictment 2 thoroughly alleges that he intentionally and improperly directed the misapplication

of public funds to guarantee a loan for a business partner.

         Additionally, the Court rejects the implications of Defendant's narrow reading of United

States V. Thompson, 484 F.3d 877 (7th Cir. 2007) and United Stales v. Jimenez, 705 F.3d 1305

(11th Cir. 2013). Defendant uses these cases to advance the argument that a conviction under §

666 is improper without a showing of"acmal theft or schemes that convey a personal benefit to

the defendant." ECF No. 26 at 6. In fact, Thompson limits the scope of § 666 where no public

funds were lost when a defendant took political considerations into account in awarding a stale

contract. 484 F.3d at 881-82. Jimenez invalidated a conviction where it was not clear that the

defendant directed the misuse of the funds at issue. 705 F.3d at 131 1. In this case, Defendant is

accused of masterminding a scheme that resulted in actual loss of public funds, allegations which


' Indicimcm 2 alleges ihc misappropriation of SEF funds, Passenger Facilities Charges. Small Community Air
Service Development grants, and Regional Airport Service Enhancement Committee funds.
bear little resemblance to the conduct ofconviction that was overturned in Thompson and Jimenez.

Accordingly, these cases provide no relieffrom Indictment 2 for Defendant.

       Finally, the Court rejects Defendant's contention that Indictment 2 alleges conduct that was

legal under Virginia law at the time of the offense. The Court is not required to examine the

machinations of the Virginia legislature in evaluating the accusations contained in Indictment 2,

as it requires the examination of facts outside the indictment. Indictment 2 properly alleges the

misuse of SEE funds, as well as Passenger Facilities Charges, Small Community Air Service

Development grants, and Regional Airport Service Enhancement Committee funds. In sum,

Indictment 2 is sufficient as to Counts 1-11.


2. Count 19


       Motion to Dismiss 2 challenges Count 19, arguing "the transactions at issue did not occur

within a continuous year, as required by § 666(b)." To support his argument, Defendant makes the

following contentions:(1) United Slates v, Valentine, 63 F.3d459,462(6th Cir. 1995) establishes

that the alleged misappropriation offunds must occur within a one-year window; and(2)evidence

produced during discovery shows that the alleged theft occurred over the course of one year and

two days.

       The language of Count 19 accuses Defendant of violating § 666 "from in or about

November 2014, through in or about November 2015" by making imauthorized expenditures of

PAC funds for his own benefit. ECF No. 29 at 20. Assuming the Court adopts the temporal

limitation articulated in Valentine, there are reasonable interpretations of the language of

Indictment 2 that would render Count 19 either sufficient or insufficient, depending on the

underlying factual proof. More directly, the determination of whether the alleged thefl occurred

within a one-year window depends on which day in November 2014 the theft started and which
day in November 2015 the theft ended. Such a determination is a factual question that must be

resolved at trial. Because it is possible for Defendant to have violated § 666 within one year based

on the language of Indictment 2, the Court is not required to decide whether or not to adopt the

rule articulated in Valentine at this time, nor is the Court able to consider the underlying evidence

supporting the allegation. Defendant may still argue that the temporal limitation applies to Count

19 at the close of the Government's case. See Fed. R. Crim. P. 29 (allowing for a judgment of

acquittal where the evidence is insufficient to sustain a conviction). However, the factual

conclusions necessary to support Defendant's temporal limitation argument are premature.

B. The Money Laundering Counts(18 U.S.C. § 1957)

       Defendant's challenge to the Money Laundering Counts are inseparable from his

contentions with regard to the Misappropriation Counts. More directly, Defendant argues that

because the conduct at issue in the Misappropriation Counts was not unlawful, the proceeds of

those lawful activities cannot constitute the criminally derived property necessary to sustain the

elements of Money Laundering. Because the Court has found that Indictment 2 makes proper

allegations on the Misappropriation Counts, it follows that the Money Laundering Counts are also

properly alleged.

                                       IV. CONCLUSION


       For the foregoing reasons. Defendant's Motions to Dismiss (ECF Nos. 26, 27, 41) are

DENIED.


       The Court DIRECTS the Clerk to provide a copy of this Order to the parties.

IT IS SO ORDERED.




KT
Newport-XTNews \r • ■
               y.rgmm                                              Raymond
                                                                   United    A.'Ja5^s<m
                                                                          States District Judge
January /j,2020
